Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-14, 16-18, and 20 are pending. Claims 4, 15, and 19 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2021 has been entered. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “determining…object” limitation recited in ll. 2, the “generating…object” limitation recited in ll. 4-6, the “comparing…hash” limitation recited in ll. 10, the “indicating…equivalent” limitation recited in ll. 11-12, and the “reusing…version” limitation recited in ll. 13-14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, 

As per claims 2-3 and 5-11, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-3 and 5-11 recite the same abstract idea of claim 1. Claims 2-3 and 5-11 recite additional mental processes (e.g. determining the change, calculating a hash value, generating the second hash, applying the set of changes, performing a textual comparison, and providing a signal), and non-functional descriptive language (e.g. defining each version, delta hash, code object, the set of changes, and the coding resources). Therefore the aforementioned claims 2-3 and 5-11 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 12-14, 16-18, and 20, they have similar limitations as claims 1-3 and 5-11 above and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cismas et al. (US 2017/0177608) (hereinafter Cismas as previously cited) in view Ding et al. (US 2019/0056931) (hereinafter Ding as previously cited) in view of Hyndman et al. (US 2013/0055231) (hereinafter Hyndman as previously cited).

As per claim 1, Cismas teaches the invention substantially as claimed including a method comprising:
	determining a set of changes of a first version of a code object, wherein the code object is associated with a plurality of versions ([0027]-[0028]);
	wherein the change data comprises position data and content data for the change to the code object ([0027]).

Cismas does not explicitly teach:
	generating a first hash based on the set of changes, wherein the first hash comprises a delta hash that is calculated based on change data for a change in the set of changes of the first version of the code object;
	accessing a second hash representing a set of changes of a second version of the code object;
	comparing, by a processing device, the first hash and the second hash; 
	indicating the set of changes of the first version and the set of changes of the second version are equivalent: and
	reusing coding resources for the second version, the coding resources associated with the first version, wherein the coding resources comprise testing resources.

However, Ding teaches:

	accessing a second hash representing a set of changes of a second version of the code object ([0060] and [0064]), wherein the coding resources comprise testing resources ([0087]).

Ding and Cismas are both concerned with versioning control in a computing environment. Cismas teaches determining changes made to different file versions while Ding teaches generating a delta hash for changes of a file version. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cismas in view of Ding because it would provide for an improvement to reproducibility of machine learning approaches and to ensure traceability.

Cismas and Ding do not explicitly teach:
	comparing, by a processing device, the first hash and the second hash; 
	indicating the set of changes of the first version and the set of changes of the second version are equivalent: and
	reusing coding resources for the second version, the coding resources associated with the first version.

However, Hyndman teaches:
	comparing, by a processing device, the first hash and the second hash ([0037]; [0049]; [0055]); 

	reusing coding resources for the second version, the coding resources associated with the first version ([0009]).

Hyndman and Cismas are both concerned with versioning control in a computing environment. Cismas teaches determining changes made to different file versions while Hyndman teaches comparing hashes codes of different files. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cismas and Ding in view of Hyndman because it would provide for a way to efficiently and adaptively perform incremental software installations thus minimizing the effort required to construct, both from the user and the developer.

As per claim 2, Ding teaches wherein each version of the plurality of versions corresponds to an object hash and at least one delta hash ([0046]), wherein the at least one delta hash comprises a hash of particular changes in a set ([0046]) and the object hash comprises a hash of a version of the code object that includes the particular changes ([0007]).

As per claim 3, Ding teaches wherein the code object comprises source code and wherein the set of changes of the first version comprises at least one of an addition, a removal, or an update of a line of text of the source code ([0017]).

As per claim 5, Cismas further teaches wherein generating the first hash comprises determining the change data for multiple changes in the set of changes of the first version ([0027]); and Ding teaches calculating a hash value of the position data and content data using a hash function ([0046]).

As per claim 6, Ding teaches generating the second hash representing the set of changes of the second version prior to creating the second version of the code object ([0085]), and Cismas further teaches wherein the set of changes are applied to the code object to create the second version ([0032]).

As per claim 7, Cismas further teaches wherein the set of changes of the first version are made by a first device and the set of changes of the second version are made by a second device ([0027]).

As per claim 8, Ding teaches wherein the coding resources comprise build output ([0015] and [0064]).

As per claim 9, Cismas further teaches wherein the plurality of versions of the coding object are arranged in a tree data structure that comprises a plurality of branches, and wherein the first version and the second version are located on branches that are based on different versions of the code object ([0027]).

As per claim 10, Ding teaches wherein determining the set of changes comprises performing a textual comparison between the first version of the code object and a base version of the code object to identify a change to textual content of the code object ([0050] and [0052]), and Hyndman teaches wherein the first version and the base version are separated by multiple versions of the plurality of versions ([0009]).

As per claim 11, Cismas further teaches wherein the indicating comprises providing a signal that indicates the set of changes of the first version are included in the second version of the coding object ([0032]).

As per claim 12, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Response to Arguments
All of Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Relevant Art Not Cited
Sannidhanam et al. (US 2013/0067449) discusses sharing resources among multiple application versions.

Jan et al. (US 2007/0179787) discusses sharing resources among multiple application versions.

Fung et al. (US 2005/0262495) discusses sharing resources among multiple application versions.

Bakale et al. (US 7,063,748) discusses sharing resources by different code versions.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021